EXHIBIT No. 10 (c)

This document constitutes part of a prospectus covering securities
that have been registered under the Securities Act of 1933.

Constellation Energy Group, Inc.
Amended and Restated 2002 Senior Management Long-Term Incentive Plan
(Plan)

1.             Purpose.  The purpose of this Plan is to increase shareholder
value by providing a long-term incentive to reward certain executives, senior
management level and key employees of the Company and its Subsidiaries, whose
responsibilities include the continued growth, development, and financial
success of the Company and its Subsidiaries, and the continued profitable
performance of the Company and its Subsidiaries. The Plan is also designed to
permit the Company and its Subsidiaries to attract and retain talented and
motivated executive, senior management and key employees and to increase their
ownership of Company common stock.

2.             Definitions.  All singular terms defined in this Plan will
include the plural and vice versa. As used herein, the following terms will have
the meaning specified below:

“Award” means individually or collectively, Restricted Stock, Restricted Stock
Units, Options, Performance Units, Stock Appreciation Rights, Dividend
Equivalents, or Equity granted under this Plan.

“Board” means the Board of Directors of the Company.

“Book Value” means the book value of a share of Stock determined in accordance
with the Company’s regular accounting practices as of the last business day of
the month immediately preceding the month in which a Stock Appreciation Right is
exercised as provided in Section 10.

“Code” means the Internal Revenue Code of 1986, as amended. Reference in the
Plan to any section of the Code will be deemed to include any amendments or
successor provisions to such section and any regulations promulgated thereunder.

“Company” means Constellation Energy Group, Inc., a Maryland corporation, or its
successor, including any “New Company” as provided in Section 15I.

“Covered Award” means any Award granted under the Plan on or after December 18,
2005.

“Date of Grant” means the date on which the granting of an Award is authorized
by the Plan Administrator or such later date as may be specified by the Plan
Administrator in such authorization.

“Date of Retirement” means the date of Retirement.

“Disability” means the determination that a Participant is “disabled” under the
Company disability plan in effect at that time.

1


--------------------------------------------------------------------------------




“Dividend Equivalent” means an Award granted under Section 11.

“Eligible Person” means any person who satisfies all of the requirements of
Section 5.

“Equity” means an Award granted under Section 12.

“Excluded Transactions” has the meaning set forth in Section 13.

“Exercise Period” means the period or periods during which a Stock Appreciation
Right is exercisable as described in Section 10.

“Fair Market Value” means the average of the highest and lowest price at which
the Stock was sold regular way on the New York Stock Exchange-Composite
Transactions on a specified date; provided, however, that notwithstanding the
foregoing, solely for purposes of determining the Option price per share of
Stock under Section 8C for Option grants made after October 19, 2006, “Fair
Market Value” means the price at which the Stock was last sold on the New York
Stock Exchange-Composite Transactions on the Date of Grant.

“Incentive Stock Option” means an incentive stock option within the meaning of
Section 422 of the Code.

“1934 Act” means the Securities Exchange Act of 1934, as amended, and the rules
and regulations promulgated thereunder.

“Option” or “Stock Option” means either a nonqualified stock option or an
incentive stock option granted under Section 8.

“Option Period” or “Option Periods” means the period or periods during which an
Option is exercisable as described in Section 8.

“Participant” means an individual who has been granted an Award under this Plan.

“Pension Plan” means the Pension Plan of Constellation Energy Group, Inc. as may
be amended from time to time.

“Performance-Based” means that in determining the amount of a Restricted Stock
or Restricted Stock Unit Award payout, the Plan Administrator will take into
account the performance of the Participant, the Company, one or more
Subsidiaries, or any combination thereof.

“Performance Period” means the taxable year of the Company or any other period
designated by the Plan Administrator with respect to which an Award may be
granted.

2


--------------------------------------------------------------------------------




“Performance Unit” means a unit of measurement equivalent to such amount or
measure as defined by the Plan Administrator which may include, but is not
limited to, dollars, market value shares, or book value shares.

“Plan Administrator” means, as set forth in Section 4, the Chief Executive
Officer of the Company.

“Restricted Stock” means Stock issued in the name of a Participant that bears a
restrictive legend prohibiting sale, transfer, pledge or hypothecation of the
Stock until the expiration of the restriction period.

“Restricted Stock Unit” means a right granted under Section 7 that is
denominated in shares of stock, each of which represents a right to receive the
value of a share of stock (or a percentage of such value, which percentage may
be higher than 100%) upon the terms and conditions set forth by the Committee.

“Retirement” means retirement on or after the “Early Retirement Date” (as such
term is defined in the Pension Plan or a Subsidiary’s retirement or pension
plan).

“Service-Based” means that in determining the amount of a Restricted Stock or
Restricted Stock Unit Award payout, the Plan Administrator will take into
account only the period of time that the Participant performed services for the
Company or its Subsidiaries since the Date of Grant.

“Stock” means the common stock, without par value, of the Company.

“Stock Appreciation Right” means an Award granted under Section 10.

“Subsidiary(ies)” means any entity that is directly or indirectly controlled by
the Company or any entity, including an acquired entity, in which the Company
has a significant equity interest, as determined by the Plan Administrator, in
his/her discretion.

“Termination” means resignation or discharge from employment with the Company or
any of its Subsidiaries except in the event of death, Disability, or Retirement.

“Year” means a fiscal year of the Company commencing on or after January 1, 2002
that constitutes all or part of the applicable Performance Period.

3.             Effective Date, Duration and Stockholder Approval.

A.            Effective Date and Stockholder Approval.  The Plan became
effective as of May 24, 2002, and was most recently amended and restated
effective as of October 19, 2006.

B.            Period for Grants of Awards.  Awards may be made as provided
herein for a period of 10 years after May 24, 2002.

3


--------------------------------------------------------------------------------




C.            Termination.  The Plan will continue in effect until all matters
relating to the payment of outstanding Awards and administration of the Plan
have been settled.

4.             Plan Administration.  The Chief Executive Officer is the Plan
Administrator and has sole authority (except as specified otherwise herein) to
determine all questions of interpretation and application of the Plan, or of the
terms and conditions pursuant to which Awards are granted, exercised or
forfeited under the Plan provisions, and, in general, to make all determinations
advisable for the administration of the Plan to achieve its stated purpose.
Without limiting the generality of the foregoing, the Plan Administrator may
modify, amend, extend or renew outstanding Awards, or accept the surrender of
outstanding Awards and substitute new Awards (provided, however, that, except as
provided in Section 15H of the Plan, any modification that would materially
adversely affect any outstanding Award shall not be made without the consent of
the Participant, and provided, further, that no modification, amendment or
substitution that results in repricing a Stock Option to a lower exercise price,
other than to reflect an adjustment made pursuant to Section 15H, shall be made
without prior stockholder approval).

The Plan Administrator’s determinations under the Plan (including without
limitation, determinations of the persons to receive Awards, the form, amount
and timing of such Awards, the terms and provisions of such Awards and any
agreements evidencing such Awards) need not be uniform and may be made by the
Administrator selectively among persons who receive, or are eligible to receive,
Awards under the Plan, whether or not such persons are similarly situated. Such
determinations shall be final and not subject to further appeal.

The Plan Administrator may delegate his/her authority under the Plan.

5.             Eligibility.  Each officer (who is not a participant under the
Company’s Executive Long-Term Incentive Plan), senior management level or key
employee of the Company and its Subsidiaries may be designated by the Plan
Administrator as a Participant, from time to time, with respect to one or more
Awards. No employee of the Company or its Subsidiaries shall have any right to
be granted an Award under this Plan. The Plan Administrator may also grant
Awards to individuals in connection with hiring (as an officer, senior
management level or key employee), retention or otherwise, prior to the date the
individual first performs services for the Company or a Subsidiary; provided,
however, that such Awards shall not become vested or exercisable prior to the
date the individual first commences performance of such services.

6.             Grant of Awards and Limitation of Number of Shares Awarded.  The
Plan Administrator may, from time to time, grant Awards to one or more Eligible
Persons, provided that subject to any adjustment pursuant to Section 15H, the
aggregate number of shares of Stock subject to Awards that may be delivered
under this Plan may not exceed four million (4,000,000) shares. Shares delivered
by the Company under the Plan may be authorized and unissued Stock, Stock held
in the treasury of the

4


--------------------------------------------------------------------------------




Company, or Stock purchased on the open market (including private purchases) in
accordance with applicable securities laws.

Any shares of Stock covered by an Award (or portion of an Award) granted under
the Plan that is forfeited or canceled, expires or is settled in cash, including
the settlement of tax withholding obligations using shares, shall be deemed not
to have been delivered for purposes of determining the maximum number of shares
available for delivery under the Plan. Likewise, if any Option granted under the
Plan is exercised by tendering shares of Stock to the Company as full or partial
payment for such exercise under the Plan, only the number of shares issued net
of the shares tendered shall be deemed delivered for purposes of determining the
maximum number of shares available for delivery under the Plan.

The Plan Administrator may permit or require a recipient of an Award to defer
all or part of such individual’s receipt of the payment of cash or the delivery
of Stock that would otherwise be due to such individual by virtue of the
exercise of, payment of, or lapse or waiver of restrictions respecting, any
Award. If any such payment deferral is required or permitted, the Plan
Administrator shall, in his/her sole discretion, establish rules and procedures
for such payment deferrals.

7.             Service-Based Restricted Stock and Restricted Stock Unit Awards.

A.            Grants of Service-Based Restricted Shares or Units.  One or more
shares of Restricted Stock or Restricted Stock Units may be granted to any
Eligible Person. The Service-Based Restricted Stock will be issued or Restricted
Stock Unit granted to the Participant on the Date of Grant without the payment
of consideration by the Participant. The Service-Based Restricted Stock will be
issued or Restricted Stock Unit granted in the name of the Participant and will
bear a restrictive legend prohibiting sale, transfer, pledge or hypothecation of
the Service-Based Restricted Stock or Restricted Stock Unit until the expiration
of the restriction period.

The Plan Administrator may also impose such other restrictions and conditions on
the Service-Based Restricted Stock or Restricted Stock Unit as he/she deems
appropriate.

Upon issuance to the Participant of the Service-Based Restricted Stock, the
Participant will have the right to vote the Service-Based Restricted Stock. Upon
issuance to the Participant of the Restricted Stock or grant of the Restricted
Stock Unit and subject to the Plan Administrator’s discretion, the Participant
will have the right to receive the cash dividends (or Dividend Equivalents as
provided in Section 11) distributable with respect to such shares or units, with
such dividends or Dividend Equivalents treated as compensation to the
Participant. The Plan Administrator, in his/her sole discretion, may direct the
accumulation and payment of distributable dividends to the Participant at such
times, and in such form and manner, as determined by the Plan Administrator.

5


--------------------------------------------------------------------------------




B.            Restriction Period.  At the time a Service-Based Restricted Stock
or Restricted Stock Unit Award is granted, the Plan Administrator will establish
a restriction period applicable to such Award which will be not less than one
year and not more than ten years. Each Restricted Stock or Restricted Stock Unit
Award may have a different restriction period, at the discretion of the Plan
Administrator.

C.            Forfeiture or Payout of Award.  In the event a Participant ceases
employment during a restriction period, a Service-Based Restricted Stock or
Restricted Stock Unit Award is subject to forfeiture or payout (i.e., removal of
restrictions) as follows: (a) Termination—the Service-Based Restricted Stock or
Restricted Stock Unit Award is completely forfeited; or (b) Retirement,
Disability or death—payout of the Service-Based Restricted Stock or Restricted
Stock Unit Award is prorated for service during the period; provided, however,
that the Plan Administrator may modify the above if he/she determines at his/her
sole discretion that special circumstances warrant such modification.

Any shares of Service-Based Restricted Stock which are forfeited will be
transferred to the Company.

Upon completion of the restriction period, all Award restrictions will expire
and new certificates representing the Award will be issued (the payout) without
the restrictive legend described in Section 7A.

D.            Waiver of Section 83(b) Election.  Unless otherwise directed by
the Plan Administrator, as a condition of receiving an Award of Service-Based
Restricted Stock, a Participant must waive in writing the right to make an
election under Section 83(b) of the Code to report the value of the
Service-Based Restricted Stock as income on the Date of Grant.

8.             Stock Options.

A.            Grants of Options.  One or more Options may be granted to any
Eligible Person on the Date of Grant without the payment of consideration by the
Participant.

B.            Stock Option Agreement.  Each Option granted under the Plan will
be evidenced by a “Stock Option Agreement” between the Company and the
Participant containing provisions determined by the Plan Administrator,
including, without limitation, provisions to qualify Incentive Stock Options as
such under Section 422 of the Code if directed by the Plan Administrator at the
Date of Grant; provided, however, that each Incentive Stock Option Agreement
must include the following terms and conditions: (i) that the Options are
exercisable, either in total or in part, with a partial exercise not affecting
the exercisability of the balance of the Option; (ii) every share of Stock
purchased through the exercise of an Option will be paid for in full at the time
of the exercise; (iii) each Option will cease to be exercisable, as to any share
of Stock, at the earliest of (a) the Participant’s purchase of the Stock to
which the Option relates, (b) the Participant’s exercise of a related Stock
Appreciation Right, or (c) the lapse of the Option; (iv) Options will not be
transferable by the

6


--------------------------------------------------------------------------------




Participant except by Will or the laws of descent and distribution and will be
exercisable during the Participant’s lifetime only by the Participant or by the
Participant’s guardian or legal representative; and (v) notwithstanding any
other provision, in the event of a public tender for all or any portion of the
Stock or in the event that any proposal to merge or consolidate the Company with
another company is submitted to the stockholders of the Company for a vote, the
Plan Administrator, in his/her sole discretion, may declare any previously
granted Options to be immediately exercisable.

C.            Option Price.  The Option price per share of Stock will be set by
the grant, but will be not less than 100% of the Fair Market Value at the Date
of Grant.

D.            Form of Payment.  At the time of the exercise of the Option, the
Option price will be payable in cash or in other shares of Stock or in a
combination of cash and other shares of Stock, in a form and manner as required
by the Plan Administrator in his/her sole discretion. When Stock is used in full
or partial payment of the Option price, it will be valued at the Fair Market
Value on the applicable date.

E.             Other Terms and Conditions.  The Option will become exercisable
in such manner and within such Option Period or Periods, not to exceed 10 years
from its Date of Grant, as set forth in the Stock Option Agreement upon payment
in full. Except as otherwise provided in this Plan or in the Stock Option
Agreement, any Option may be exercised in whole or in part at any time.

F.             Lapse of Option.  An Option will lapse upon the earlier of:
(i) 10 years from the Date of Grant, or (ii) at the expiration of the Option
Period set by the grant. If the Participant ceases employment within the Option
Period and prior to the lapse of the Option, the Option will lapse as follows:
(a) Termination—any unvested Option will lapse on the effective date of the
Termination and any vested Option will lapse 90 days after the effective date of
the Termination; or (b) Retirement, Disability or death—any unvested Option will
lapse on the effective date of the Retirement, Disability or death and any
vested Option will lapse on the earlier of 60 months after the effective date of
the Retirement, Disability or death or at the expiration of the Option Period
set by the Grant; provided, however, that the Plan Administrator may modify the
above if he/she determines in his/her sole discretion that special circumstances
warrant such modification.

G.            Individual Limitation.  In the case of an Incentive Stock Option,
the aggregate Fair Market Value of the Stock for which Incentive Stock Options
(whether under this Plan or another arrangement) in any calendar year are first
exercisable will not exceed $100,000 with respect to such calendar year (or such
other individual limit as may be in effect under the Code on the Date of Grant)
plus any unused portion of such limit as the Code may permit to be carried over.

9.             Performance-Based Restricted Stock or Restricted Stock
Units/Performance Units.

7


--------------------------------------------------------------------------------




A.            Provision for Awards.  The Plan Administrator will determine a
Performance Period and will determine the performance objectives for each
Participant’s target performance award and the number of shares of
Performance-Based Restricted Stock, Performance-Based Restricted Stock Units or
Performance Units subject to each target performance award. Performance
objectives may vary from Participant to Participant and will be based upon such
performance criteria or combination of factors as the Plan Administrator deems
appropriate, which may include, but not be limited to, the performance of the
Participant, the Company, one or more Subsidiaries, or any combination thereof.
Performance Periods may overlap and Participants may participate simultaneously
with respect to Performance Units or Performance-Based Restricted Stock or
Performance-Based Restricted Stock Units for which different Performance Periods
are prescribed.

If during the course of a Performance Period significant events occur as
determined in the sole discretion of the Plan Administrator which the Plan
Administrator expects to have a substantial effect on a performance objective
during such period, the Plan Administrator may revise such objective.

B.            Performance-Based Restricted Stock Awards or Restricted Stock Unit
Awards.

(i)            Grants of Performance-Based Restricted Stock or Restricted Stock
Units.  Subject to Section 9A, one or more shares of Performance-Based
Restricted Stock or Restricted Stock Unit may be granted to any Eligible Person.
The Performance-Based Restricted Stock or Restricted Stock Unit will be issued
to the Participant on the Date of Grant without the payment of consideration by
the Participant. The Performance-Based Restricted Stock or Restricted Stock Unit
will be issued in the name of the Participant and will bear a restrictive legend
prohibiting sale, transfer, pledge or hypothecation of the Performance-Based
Restricted Stock or Restricted Stock Unit until the expiration of the
restriction period.

The Plan Administrator may also impose such other restrictions and conditions on
the Performance-Based Restricted Stock or Restricted Stock Unit as he/she deems
appropriate.

Upon issuance to the Participant of the Performance-Based Restricted Stock, the
Participant will have the right to vote the Performance-Based Restricted Stock.
Upon issuance to the Participant of the Performance-Based Restricted Stock or
grant of the Restricted Stock Unit and subject to the Plan Administrator’s
discretion, the Participant will have the right to receive the cash dividends
(or Dividend Equivalents as provided in Section 11) distributable with respect
to such shares or units, with such dividends or Dividend Equivalents treated as
compensation to the Participant. The Plan Administrator, in his/her sole
discretion, may direct the accumulation

8


--------------------------------------------------------------------------------




and payment of distributable dividends to the Participant at such times, and in
such form and manner, as determined by the Plan Administrator.

(ii)           Restriction Period.  At the time a Performance-Based Restricted
Stock or Restricted Stock Unit Award is granted, the Plan Administrator will
establish a restriction period applicable to such Award which will be not less
than one year and not more than ten years. Each Performance-Based Restricted
Stock or Restricted Stock Unit Award may have a different restriction period, at
the discretion of the Plan Administrator.

(iii)          Waiver of Section 83(b) Election.  Unless otherwise directed by
the Plan Administrator, as a condition of receiving an Award of
Performance-Based Restricted Stock, a Participant must waive in writing the
right to make an election under Section 83(b) of the Code to report the value of
the Performance-Based Restricted Stock as income on the Date of Grant.

C.            Performance Units.  Subject to Section 9A, one or more Performance
Units may be earned by an Eligible Person based on the achievement of
preestablished performance objectives during a Performance Period.

D.            Forfeiture or Payout of Award.  As soon as practicable after the
end of each Performance Period, the Plan Administrator will determine whether
the performance objectives and other material terms of the Award were satisfied.
The Plan Administrator’s determination of all such matters will be final and
conclusive.

As soon as practicable after the date the Plan Administrator makes the above
determination, the Plan Administrator will determine the Award payment for each
Participant.

In the event a Participant ceases employment during a Performance Period, the
Performance-Based Restricted Stock, Performance-Based Restricted Stock Unit or
Performance Unit Award is subject to forfeiture or payout as follows:
(a) Termination—the Performance-Based Restricted Stock, Performance-Based
Restricted Stock Unit or Performance Unit Award is completely forfeited; or
(b) Retirement, Disability or death—payout of the Performance-Based Restricted
Stock, Performance-Based Restricted Stock Unit or Performance Unit Award is
prorated taking into account factors including, but not limited to, service and
the performance of the Participant during the portion of the Performance Period
before employment ceased; provided, however, that the Plan Administrator may
modify the above if he/she determines in his/her sole discretion that special
circumstances warrant such modification.

Any shares of Performance-Based Restricted Stock which are forfeited will be
transferred to the Company.

9


--------------------------------------------------------------------------------




E.             Form and Timing of Payment.  With respect to shares of
Performance-Based Restricted Stock or Restricted Stock Units for which
restrictions lapse, new certificates will be issued (the payout) without the
restrictive legend described in Section 9B(i). Each Performance Unit is payable
in cash or shares of Stock or in a combination of cash and Stock, as determined
by the Plan Administrator in his/her sole discretion. Such payment will be made
as soon as practicable after the Award payment is determined.

10.           Stock Appreciation Rights.

A.            Grants of Stock Appreciation Rights.  Stock Appreciation Rights
may be granted under the Plan in conjunction with an Option either at the Date
of Grant or by amendment or may be separately granted. Stock Appreciation Rights
will be subject to such terms and conditions not inconsistent with the Plan as
the Plan Administrator may impose.

B.            Right to Exercise; Exercise Period.  A Stock Appreciation Right
issued pursuant to an Option will be exercisable to the extent the Option is
exercisable; both such Stock Appreciation Right and the Option to which it
relates will not be exercisable during the six months following their respective
Dates of Grant except in the event of the Participant’s Disability or death. A
Stock Appreciation Right issued independent of an Option will be exercisable
pursuant to such terms and conditions established in the grant. Notwithstanding
such terms and conditions, in the event of a public tender for all or any
portion of the Stock or in the event that any proposal to merge or consolidate
the Company with another company is submitted to the stockholders of the Company
for a vote, the Plan Administrator, in his/her sole discretion, may declare any
previously granted Stock Appreciation Right immediately exercisable.

C.            Failure to Exercise.  If on the last day of the Option Period, in
the case of a Stock Appreciation Right granted pursuant to an Option, or the
specified Exercise Period, in the case of a Stock Appreciation Right issued
independent of an Option, the Participant has not exercised a Stock Appreciation
Right, then such Stock Appreciation Right will be deemed to have been exercised
by the Participant on the last day of the Option Period or Exercise Period.

D.            Payment.  An exercisable Stock Appreciation Right granted pursuant
to an Option will entitle the Participant to surrender unexercised the Option or
any portion thereof to which the Stock Appreciation Right is attached, and to
receive in exchange for the Stock Appreciation Right payment (in cash or Stock
or a combination thereof as described below) equal to either of the following
amounts, determined in the sole discretion of the Plan Administrator at the Date
of Grant: (1) the excess of the Fair Market Value of one share of Stock at the
date of exercise over the Option price, times the number of shares called for by
the Stock Appreciation Right (or portion thereof) which is so surrendered, or
(2) the excess of the Book Value of one share of Stock at the date of exercise
over the Book Value of one share of Stock at the Date of Grant of the related
Option, times the number of shares called for by the Stock Appreciation Right.
Upon exercise of a Stock Appreciation Right not granted

10


--------------------------------------------------------------------------------




pursuant to an Option, the Participant will receive for each Stock Appreciation
Right payment (in cash or Stock or a combination thereof as described below)
equal to either of the following amounts, determined in the sole discretion of
the Plan Administrator at the Date of Grant: (1) the excess of the Fair Market
Value of one share of Stock at the date of exercise over the Fair Market Value
of one share of Stock at the Date of Grant of the Stock Appreciation Right,
times the number of shares called for by the Stock Appreciation Right, or
(2) the excess of the Book Value of one share of Stock at the date of exercise
of the Stock Appreciation Right over the Book Value of one share of Stock at the
Date of Grant of the Stock Appreciation Right, times the number of shares called
for by the Stock Appreciation Right.

The Plan Administrator may direct the payment in settlement of the Stock
Appreciation Right to be in cash or Stock or a combination thereof.
Alternatively, the Plan Administrator may permit the Participant to elect to
receive cash in full or partial settlement of the Stock Appreciation Right,
provided that (i) the Plan Administrator must consent to or disapprove such
election and (ii) unless the Plan Administrator directs otherwise, the election
and the exercise must be made during the period beginning on the 3rd business
day following the date of public release of quarterly or year-end earnings and
ending on the 12th business day following the date of public release of
quarterly or year-end earnings. The value of the Stock to be received upon
exercise of a Stock Appreciation Right shall be the Fair Market Value of the
Stock on the trading day preceding the date on which the Stock Appreciation
Right is exercised. To the extent that a Stock Appreciation Right issued
pursuant to an Option is exercised, such Option shall be deemed to have been
exercised, and shall not be deemed to have lapsed.

E.             Nontransferable.  A Stock Appreciation Right will not be
transferable by the Participant except by Will or the laws of descent and
distribution and will be exercisable during the Participant’s lifetime only by
the Participant or by the Participant’s guardian or legal representative.

F.             Lapse of a Stock Appreciation Right.  A Stock Appreciation Right
will lapse upon the earlier of: (i) 10 years from the Date of Grant; or (ii) at
the expiration of the Exercise Period as set by the grant. If the Participant
ceases employment within the Exercise Period and prior to the lapse of the Stock
Appreciation Right, the Stock Appreciation Right will lapse as follows:
(a) Termination—any unvested Stock Appreciation Right will lapse on the
effective date of the Termination and any vested Stock Appreciation Right will
lapse 90 days after the effective date of the Termination; or (b) Retirement,
Disability or death—any unvested Stock Appreciation Right will lapse on the
effective date of the Retirement, Disability or death and any vested Stock
Appreciation Right will lapse on the earlier of 60 months after the effective
date of the Retirement, Disability or death or at the expiration of the Exercise
Period set by the grant; provided, however, that the Plan Administrator may
modify the above if he/she determines in his/her sole discretion that special
circumstances warrant such modification.

11


--------------------------------------------------------------------------------




11.           Dividend Equivalents.

A.            Grants of Dividend Equivalents.  Dividend Equivalents may be
granted under the Plan in conjunction with an Option or a separately awarded
Stock Appreciation Right, at the Date of Grant or by amendment, without
consideration by the Participant. Dividend Equivalents may also be granted under
the Plan in conjunction with Performance-Based Restricted Stock,
Performance-Based Restricted Stock Units or Performance Units, at any time
during the Performance Period, without consideration by the Participant.

B.            Payment.  Each Dividend Equivalent will entitle the Participant to
receive an amount equal to the dividend actually paid with respect to a share of
Stock on each dividend payment date from the Date of Grant to the date the
Dividend Equivalent lapses as set forth in Section 11D. The Plan Administrator,
in his/her sole discretion, may direct the payment of such amount at such times
and in such form and manner as determined by the Plan Administrator.

C.            Nontransferable.  A Dividend Equivalent will not be transferable
by the Participant.

D.            Lapse of a Dividend Equivalent.  Each Dividend Equivalent will
lapse on the earlier of (i) the date of the lapse of the related Option or Stock
Appreciation Right; (ii) the date of the exercise of the related Option or Stock
Appreciation Right; (iii) the end of the Performance Period (or if earlier, the
date the Participant ceases employment) of the related Performance Units or
Performance-Based Restricted Stock or Restricted Stock Unit Award; or (iv) the
lapse date established by the Plan Administrator on the Date of Grant of the
Dividend Equivalent.

12.           Equity.  One or more shares of Stock may be granted to any
Eligible Person, in such amounts, on such terms and conditions, and for such
consideration, including no consideration or such minimum consideration as may
be required by law, as the Plan Administrator shall determine. An Equity Award
may be denominated in Stock or other securities, stock-equivalent units,
securities or debentures convertible into Stock, or any combination of the
foregoing and may be paid in Stock or other securities, in cash, or in a
combination of Stock or other securities and cash, all as determined in the sole
discretion of the Plan Administrator. Unless the Plan Administrator determines
otherwise, the vesting period for Equity Awards shall be at least three years.

13.           Accelerated Award Payout/Exercise.

A.            Change in Control.  Notwithstanding anything in this Plan document
to the contrary, a Participant is entitled to an accelerated payout (as set
forth in Section 13B) with respect to any previously granted Award upon the
happening of a change in control; provided, that, except as otherwise expressly
provided to the contrary in the applicable grant agreement, a Participant will
not be entitled to an accelerated vesting or payout of any Covered Awards in
connection with the

12


--------------------------------------------------------------------------------




consummation of the transactions contemplated by the Agreement and Plan of
Merger dated as of December 18, 2005 by and among FPL Group, Inc., CF Merger
Corporation and the Company (the “Excluded Transactions”), and such Covered
Awards shall remain outstanding in accordance with their terms following the
consummation of the Excluded Transactions, subject to any adjustments made by
the Plan Administrator in accordance with the provisions of Section 15.

A change in control for purposes of this Section 13 means the occurrence of any
one of the following events:

(i)            individuals who, on January 24, 2003, constitute the Board (the
“Incumbent Directors”) cease for any reason to constitute at least a majority of
the Board, provided that any person becoming a director subsequent to
January 24, 2003, whose election or nomination for election was approved by a
vote of at least two-thirds of the Incumbent Directors then on the Board (either
by a specific vote or by approval of the proxy statement of the Company in which
such person is named as a nominee for director, without written objection to
such nomination) shall be an Incumbent Director; provided, however, that no
individual initially elected or nominated as a director of the Company as a
result of an actual or threatened election contest with respect to directors or
as a result of any other actual or threatened solicitation of proxies by or on
behalf of any person other than the Board shall be deemed to be an Incumbent
Director;

(ii)           any “person” (as such term is defined in Section 3(a)(9) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) and as used in
Sections 13(d)(3) and 14(d)(2) of the Exchange Act) is or becomes a “beneficial
owner” (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities of the Company representing 20% or more of the
combined voting power of the Company’s then outstanding securities eligible to
vote for the election of the Board (the “Company Voting Securities”); provided,
however, that the event described in this paragraph (ii) shall not be deemed to
be a change in control by virtue of any of the following acquisitions: (A) by
the Company or any corporation with respect to which the Company owns a majority
of the outstanding shares of common stock or has the power to vote or direct the
voting of sufficient securities to elect a majority of the directors (a
“Subsidiary Company”), (B) by any employee benefit plan (or related trust)
sponsored or maintained by the Company or any Subsidiary Company, (C) by any
underwriter temporarily holding securities pursuant to an offering of such
securities, (D) pursuant to a Non-Qualifying Transaction (as defined in
paragraph (iii)), or (E) pursuant to any acquisition by Participant or any group
of persons including Participant (or any entity controlled by Participant or any
group of persons including Participant);

13


--------------------------------------------------------------------------------




(iii)          consummation of a merger, consolidation, statutory share exchange
or similar form of corporate transaction involving the Company or any of its
Subsidiary Companies, (a “Business Combination”), unless immediately following
such Business Combination: (A) more than 60% of the total voting power of
(x) the corporation resulting from such Business Combination (the “Surviving
Corporation”), or (y) if applicable, the ultimate parent corporation that
directly or indirectly has beneficial ownership of at least 95% of the voting
securities eligible to elect directors of the Surviving Corporation (the “Parent
Corporation”), is represented by Company Voting Securities that were outstanding
immediately prior to such Business Combination (or, if applicable, is
represented by shares into which such Company Voting Securities were converted
pursuant to such Business Combination), and such voting power among the holders
thereof is in substantially the same proportion as the voting power of such
Company Voting Securities among the holders thereof immediately prior to the
Business Combination, (B) no person (other than any employee benefit plan (or
related trust) sponsored or maintained by the Surviving Corporation or the
Parent Corporation), is or becomes the beneficial owner, directly or indirectly,
of 20% or more of the total voting power of the outstanding voting securities
eligible to elect directors of the Parent Corporation (or, if there is no Parent
Corporation, the Surviving Corporation) and (C) at least a majority of the
members of the board of directors of the Parent Corporation (or, if there is no
Parent Corporation, the Surviving Corporation) following the consummation of the
Business Combination were Incumbent Directors at the time of the Board’s
approval of the execution of the initial agreement providing for such Business
Combination (any Business Combination which satisfies all of the criteria
specified in (A), (B), and (C) above shall be deemed to be a “Non-Qualifying
Transaction”); or

(iv)          the stockholders of the Company approve a plan of complete
liquidation or dissolution of the Company, or the consummation of a sale of all
or substantially all of the Company’s assets.

Notwithstanding the foregoing, a change in control of the Company shall not be
deemed to occur solely because any person acquires beneficial ownership of more
than 20% of the Company Voting Securities as a result of the acquisition of
Company Voting Securities by the Company which reduces the number of Company
Voting Securities outstanding; provided, that if after such acquisition by the
Company such person becomes the beneficial owner of additional Company Voting
Securities that increases the percentage of outstanding Company Voting
Securities beneficially owned by such person, a change in control of the Company
shall then occur.

B.            Amount of Award Subject to Accelerated Payout.    The amount of a
Participant’s previously granted Award that will be paid or exercisable upon the

14


--------------------------------------------------------------------------------




happening of a change in control will be determined as follows, provided, that,
except as otherwise expressly provided to the contrary in the applicable grant
agreement, a Participant will not be entitled to an accelerated vesting or
payout of any Covered Awards under this Section 13B in connection with the
consummation of the Excluded Transactions:

Service-Based Restricted Stock or Restricted Stock Unit Awards.    The
Participant will be entitled to an accelerated Award payout, and the amount of
the payout will be based on the number of shares of Service-Based Restricted
Stock or Restricted Stock Units that were issued on the Date of Grant.

Stock Option Awards and Stock Appreciation Rights.    Any previously granted
Stock Option Awards or Stock Appreciation Rights will be immediately vested, any
gain will be immediately paid in cash, and the Stock Option Awards and/or Stock
Appreciation Rights will then lapse.

Performance-Based Restricted Stock or Restricted Stock Units/Performance
Units.    The Participant will be entitled to an accelerated Award payout, and
the amount of the payout will be based on the number of shares of
Performance-Based Restricted Stock or Restricted Stock Units/Performance Units
subject to the Award as established on the Date of Grant, prorated based on the
number of months of the Performance Period that have elapsed as of the payout
date, and assuming that maximum performance was achieved.

Equity Awards.    Any previously granted Equity Award will be immediately
vested.

Covered Awards.  Except as may be expressly provided to the contrary in the
applicable grant agreement, Covered Awards shall not vest or be subject to
immediate payout as a result of the consummation of the Excluded Transactions,
but will remain outstanding in accordance with their terms following the
consummation of the Excluded Transactions, subject to any adjustments made by
the Plan Administrator in accordance with the provisions of Section 15.

C.            Timing of Accelerated Payout/Option Period/Exercise Period.    The
accelerated payout set forth in Section 13B will be made in cash within 30 days
after the date of the change in control. When Stock is related to the Award, the
amount of cash will be determined based on the Fair Market Value of Stock on the
payout date.

14.           Amendment of Plan.

The Plan Administrator may at any time and from time to time alter, amend,
suspend or terminate the Plan in whole or in part, except no such action may be
taken without the consent of the Participant to whom any Award was previously
granted, which adversely affects the rights of such Participant concerning such
Award, except as such

15


--------------------------------------------------------------------------------




termination or amendment of the Plan is required by statute, or rules and
regulations promulgated thereunder.

15.           Miscellaneous Provisions.

A.            Nontransferability.    No benefit provided under this Plan shall
be subject to alienation or assignment by a Participant (or by any person
entitled to such benefit pursuant to the terms of this Plan), nor shall it be
subject to attachment or other legal process except (i) to the extent
specifically mandated and directed by applicable state or federal statute;
(ii) as requested by the Participant (or by any person entitled to such benefit
pursuant to the terms of this Plan), and approved by the Plan Administrator, to
satisfy income tax withholding; and (iii) as requested by the Participant and
approved by the Plan Administrator, to members of the Participant’s family, or a
trust established by the Participant for the benefit of family members.

B.            No Employment Right.    Participation in this Plan shall not
constitute a contract of employment between the Company or any Subsidiary and
any person and shall not be deemed to be consideration for, or a condition of,
continued employment of any person.

C.            Tax Withholding.    The Company or a Subsidiary may withhold any
applicable federal, state or local taxes at such time and upon such terms and
conditions as required by law or determined by the Company or a Subsidiary.
Subject to compliance with any requirements of applicable law, the Plan
Administrator may permit or require a Participant to have any portion of any
withholding or other taxes payable in respect to a distribution of Stock
satisfied through the payment of cash by the Participant to the Company or a
Subsidiary, the retention by the Company or a Subsidiary of shares of Stock, or
delivery of previously owned shares of the Participant’s Stock, having a Fair
Market Value equal to the withholding amount.

D.            Fractional Shares.    Any fractional shares concerning Awards
shall be eliminated at the time of payment or payout by rounding down for
fractions of less than one-half and rounding up for fractions of equal to or
more than one-half. No cash settlements shall be made with respect to fractional
shares eliminated by rounding.

E.             Government and Other Regulations.    The obligation of the
Company to make payment of Awards in Stock or otherwise shall be subject to all
applicable laws, rules, and regulations, and to such approvals by any government
agencies as may be required. The Company shall be under no obligation to
register under the Securities Act of 1933, as amended (“Act”), any of the shares
of Stock issued, delivered or paid in settlement under the Plan. If Stock
awarded under the Plan may in certain circumstances be exempt from registration
under the Act, the Company may restrict its transfer in such manner as it deems
advisable to ensure such exempt status.

F.             Indemnification.    The Plan Administrator (and his/her
designees) shall be indemnified and held harmless by the Company against and
from (i) any loss, cost, liability, or expense that may be imposed upon or
reasonably incurred by such person in connection with or resulting from any
claim, action, suit, or proceeding to which

16


--------------------------------------------------------------------------------




such person may be a party or in which such person may be involved by reason of
any action or failure to act under the Plan; and (ii) any and all amounts paid
by such person in satisfaction of judgment in any such action, suit, or
proceeding relating to the Plan. Each person covered by this indemnification
shall give the Company an opportunity, at its own expense, to handle and defend
the same before such person undertakes to handle and defend it on such person’s
own behalf. The foregoing right of indemnification shall not be exclusive of any
other rights of indemnification to which such persons may be entitled under the
Charter or By-Laws of the Company or any of its Subsidiaries, as a matter of
law, or otherwise, or any power that the Company may have to indemnify such
person or hold such person harmless.

G.            Reliance on Reports.    The Plan Administrator (and each person to
whom the Plan Administrator has delegated any of his/her authority or power
under this Plan) shall be fully justified in relying or acting in good faith
upon any report made by the independent public accountants of the Company and
its Subsidiaries and upon any other information furnished in connection with the
Plan. In no event shall the Plan Administrator (or each person to whom the Plan
Administrator has delegated any of his/her authority or power under this Plan)
be liable for any determination made or other action taken or any omission to
act in reliance upon any such report or information or for any action taken,
including the furnishing of information, or failure to act, if in good faith.

H.            Changes in Capital Structure.    In the event of any change in the
outstanding shares of Stock by reason of any stock dividend or split,
recapitalization, combination or exchange of shares or other similar changes in
the Stock, then appropriate adjustments shall be made in the shares of Stock
theretofore awarded to the Participants and in the aggregate number of shares of
Stock which may be awarded pursuant to the Plan. Such adjustments shall be
conclusive and binding for all purposes. Additional shares of Stock issued to a
Participant as the result of any such change shall bear the same restrictions as
the shares of Stock to which they relate.

I.              Company Successors.    In the event the Company becomes a party
to a merger, consolidation, sale of substantially all of its assets or any other
corporate reorganization in which the Company will not be the surviving
corporation or in which the holders of the Stock will receive securities of
another corporation (in any such case, the “New Company”), then the New Company
shall assume the rights and obligations of the Company under this Plan.

J.             Governing Law.    All matters relating to the Plan or to Awards
granted hereunder shall be governed by the laws of the State of Maryland,
without regard to the principles of conflict of laws.

K.            Relationship to Other Benefits.    Any Awards under this Plan are
not considered compensation for purposes of determining benefits under any
pension, profit sharing, or other retirement or welfare plan, or for any other
general employee benefit program.

17


--------------------------------------------------------------------------------




L.             Expenses.    The expenses of administering the Plan shall be
borne by the Company and its Subsidiaries.

M.           Titles and Headings.    The titles and headings of the sections in
the Plan are for convenience of reference only, and in the event of any
conflict, the text of the Plan, rather than such titles or headings, shall
control.

18


--------------------------------------------------------------------------------




This document constitutes part of a prospectus covering securities that have
been registered under the Securities Act of 1933.

You may obtain without charge, upon written or oral request, a copy of documents
incorporated by reference in the Registration Statement on file with the
Securities and Exchange Commission pertaining to the securities offered under
the 2002 Senior Management Long-Term Incentive Plan. In addition you may obtain,
without charge, upon written or oral request, a copy of documents that are
required to be delivered under Rule 428(b) of the Securities Act including our
annual report to shareholders or annual report on Form 10-K and a copy of the
documents that comprise the prospectus.

To make a request for any of these documents, you may telephone or write:

Corporate Secretary
750 East Pratt Street
18th Floor
Baltimore, Maryland 21202
(410) 783-3600

19


--------------------------------------------------------------------------------




2002 Senior Management Long-Term Incentive Plan
Appendix

Additional Information

The Plan is not subject to any provisions of the Employee Retirement Income
Security Act of 1974, and the Plan is not qualified under Section 401(a) of the
Internal Revenue Code.

Participants may obtain additional information about the Plan by contacting:

Manager — Executive Compensation
Constellation Energy Group, Inc.
750 East Pratt Street
5th Floor
Baltimore, MD 21202
410-783-3244

After each grant is made, participants will be furnished with information about
the amount of the grant.  Participants have access to information about their
outstanding grants.

In general, grants subject to restrictions are taxable to participants when the
restrictions lapse, and deductible by Constellation Energy at such time, based
on the fair market value of the awards when the restrictions lapse.  Grants not
subject to restrictions are taxable/deductible at fair market value on the grant
date.  Additionally, options are subject to other special tax provisions.

20


--------------------------------------------------------------------------------




FORM OF SERVICE-BASED RESTRICTED STOCK AWARD AGREEMENT

[DATE]

Recipient Name
Recipient Title
Company
Company Address
City, State Zip Code

RE:  Service-Based Restricted Stock Award

Dear Recipient:

Effective date, The Board of Directors Compensation Committee, (The Committee),
granted you [#] service-based restricted shares of CEG Common Stock (the
“Award”) pursuant to Section 7 of the Constellation Energy Group, Inc. 2002
Senior Management Long—Term Incentive Plan (the “Plan”).  In addition to other
provisions of the Plan (a copy of which is provided to you with this letter),
your Award is subject to the following conditions:

1.       The Plan restriction period for these shares expires as show on the
restriction lapse dates in the table below:

# Shares
Granted

 

Share
Grant
Date

 

Restriction
Period

 

Restriction
Lapse
Date

 

Aggregate
Shares
Lapsed

[#]

 

mm/dd/yy

 

[one to five
years]

 

[one to five
years after
Share Grant
Date]

 

[#]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2.       The Plan requires that as a condition to receiving your Award, you
waive in writing the right to make an election under Section 83(b) of the
Internal Revenue Code of 1986 with respect to your Award (see Section 7D of the
Plan).  Your execution of this letter will constitute your waiver to make such
election under Section 83(b).  This waiver means that you will not have the
option of electing to be taxed on the restricted shares at the time of the
grant.  Instead, you will be taxed on the restricted shares at the time the Plan
restrictions are removed (see Attachment A).  This waiver allows the Company to
treat dividends paid to you during the period of the Plan restrictions as
compensation, thereby giving the Company a tax deduction for such amounts.

3.       As provided in the Plan, until the Plan restriction period expires, you
may not sell, transfer, pledge or hypothecate the Award shares.  CEG will hold
the shares for safekeeping until the restriction lapse, unless you let us know
that you want a stock certificate for the Award.  If you prefer a certificate,
it will be issued in your name with a legend to the effect that you may not
sell, transfer, pledge, or hypothecate the Award shares and that the shares are
subject to certain conditions under the Plan.

21


--------------------------------------------------------------------------------




4.       If you contemplate the sale or transfer (for example to a family
member) of any shares after the restriction period expires, you should contact
the SEC-related persons specified below for advice on the timing of any sale or
transfer and any reporting obligations you may have.

Please read the Plan carefully as it contains many other provisions relating to
your Award.  If you have any questions, please do not hesitate to call:

General

 

SEC-related

 

Tax-related

[NAME]

 

[NAME]

 

[NAME]

[PHONE NUMBER]

 

[PHONE NUMBER]

 

[PHONE NUMBER]

 

 

Please sign the enclosed copy of this letter and return it in the envelope
provided.

Sincerely,

 

[NAME]
[TITLE, DEPARTMENT]

I have read the Plan and this letter and agree to the terms and conditions
contained in each regarding my Award.

 

 

 

 

Signature of Recipient

Date

 

22


--------------------------------------------------------------------------------


This document constitutes part of a prospectus covering securities

that have been registered under the Securities Act of 1933.


ATTACHMENT A

CONSTELLATION ENERGY GROUP, INC.


INCOME TAX CONSEQUENCES TO PARTICIPANTS

FOR SERVICE-BASED RESTRICTED STOCK AWARDS

Set forth is a brief overview of certain income tax consequences associated with
your Service-Based Restricted Stock Award (“the Award”).


STOCK

Because the Plan places certain restrictions on the Award which could lead to
forfeiture of the shares prior to lifting the Plan restrictions and because you
have agreed to waive the Section 83(b) election(1), the value of the restricted
stock is not taxed to you when the initial grant is made.  Rather, the stock is
taxable to you at the time the restrictions are removed.  The amount subject to
income tax is the fair market value of the stock on the day that the Plan
restrictions are removed.  This amount is treated as compensation subject to
withholding of income taxes, Medicare taxes and, if applicable, Social Security
taxes.  You are not taxed on the value of any stock forfeited.

For purposes of determining the gain or loss on any sale of the stock received
pursuant to this Award, your basis in the stock is the amount that you included
in taxable income when the Plan restrictions were removed.  Your tax holding
period, for purposes of determining whether a gain or loss on a sale is
long-term or short-term, begins on the day after the day that the Plan
restrictions were removed.

DIVIDENDS

The dividends during the restriction period will be automatically reinvested in
additional shares of company common stock.  These shares will be subject to the
same restrictions as the originally awarded shares and will vest accordingly. 
For tax purposes, the dividends on the restricted stock will not be taxable as
dividend income.  Rather, the accumulated shares of stock will be taxable to you
in the same manner as stated above.

After the Plan restrictions on the stock are removed, the dividends are treated
as regular dividend income (generally not subject to tax withholding).

TAX PLANNING

You may wish to consult your tax advisor in the year the restrictions are lifted
from the Award if you have questions regarding the impact of the Award on your
tax withholding or if you have questions about the applicable capital gains
holding period and rates for this Award.

--------------------------------------------------------------------------------

(1)  The Plan requires that as a condition to receiving a Restricted Stock
Award, you must waive in writing the right to make an election under Section
83(b) of the Internal Revenue Code of 1986 with respect to your Award (see
Section 7 D of the Plan).  This waiver means that you will not have the option
of electing to be taxed on the restricted shares at the time of grant.  Instead,
you will be taxed on the restricted shares at the time the Plan restrictions are
removed.  This

23


--------------------------------------------------------------------------------




allows the Company to treat dividends paid during the period of Plan
restrictions as compensation, thereby giving the Company a tax deduction for
such amounts.

24


--------------------------------------------------------------------------------




This document constitutes part of a prospectus covering securities

that have been registered under the Securities Act of 1933.

FORM OF PERFORMANCE UNIT AGREEMENT

[date]

TO: «First» «MI» «Last»

Effective [Date], as part of the [3 CALENDAR YEAR PERFORMANCE PERIOD] Long-Term
Incentive Program, you were granted [#] performance units (the “Units”) under
the Constellation Energy Group, Inc. 2002 Senior Management Long—Term Incentive
Plan (the “Plan”).  In addition to other provisions of the Plan, your award is
subject to the conditions set forth in this document.

Target
Grant
(# Units)

 

Grant
Date

 

Performance
Period

 


Vesting Date

[#]

 

[MM/DD/YY]

 

[3-Year Period]

 

[End of 3-Year Period]

 

Under current tax law, you are not subject to tax on your Units until the
Vesting Date.

1.               Each Unit is worth $1. The final award payout on the Vesting
Date will be based on Constellation Energy Group’s relative Total Shareholder
Return (“TSR”) performance over the Performance Period as set forth below. TSR
is defined as the stock price change from [BEGINNING TO END OF 3 CALENDAR YEAR
PERFORMANCE PERIOD] and dividends during that period that are reinvested on the
ex-dividend date (date stock trades without its dividend) at the closing price
on that date.

The Plan Administrator will determine the award payout soon after the conclusion
of the Performance Period. The performance measures used to determine the award
payout are as follows:

·                  Primary Measure: Constellation Energy TSR for the Performance
Period is compared to the TSR performance results of large and mid-size
investment grade companies within the Dow Jones Electric Utilities Index (DJEUI)
on [END OF PERFORMANCE PERIOD].  In the DJEUI, companies that are rated
‘non-investment grade’ by both Moody’s and S&P rating agencies on [END OF
PERFORMANCE PERIOD] are excluded.

·                  Secondary Measure: If Constellation Energy’s percentile rank
for the Primary Measure is below the [   ] percentile, then a comparison will be
made to the TSR performance results of investment grade companies in the S&P 500
Index on [END OF PERFORMANCE PERIOD].

 

 

 

Primary
Measure

 

 

 

 

 

 

 

TSR v. DJEUI
Large & Mid-
Cap
Investment
Grade
Companies

 

Secondary
Measure
TSR v. S&P
500 Index
Comparison
Group

 

Performance
Level

 

Total Shareholder
Return

 

Payout vs.
Target

 

Payout vs.
Target

 

<Threshold

 

<[  ] Percentile

 

[  ]

%

[  ]

%

Threshold

 

[  ] Percentile

 

[  ]

%

[  ]

%

Target

 

[  ] Percentile

 

[  ]

%

[  ]

%

Stretch

 

[  ] Percentile

 

[  ]

%

[  ]

%

 

Payout levels interpolated between points.

Secondary measure applies only if performance vs. primary measure is below
threshold.

25


--------------------------------------------------------------------------------




2.                                       The award payout amount is determined
by multiplying the “Payout vs. Target” percentage by the number of Units (worth
$1 each) that you were granted.  This award payout amount may be settled, in the
sole discretion of the Plan Administrator, in either restricted or unrestricted
stock or stock units, or cash (or any combination thereof).

3.                                       Under current tax law, you will be
subject to tax on the Vesting Date on the award payout amount.  The Company will
be required to withhold applicable taxes at such time.  If the award payout is
settled in stock or stock units, the Company will withhold the required number
of shares or units to pay these taxes.

4.                                       As provided in the Plan, until the
Vesting Date, you may not sell, transfer, or pledge the Units.

Please read the Plan carefully as it contains many other provisions relating to
your award.  If you have any questions, please do not hesitate to call:

General

 

SEC-related

 

Tax-related

[NAME]

 

[NAME]

 

[NAME]

[PHONE NUMBER]

 

[PHONE NUMBER]

 

[PHONE NUMBER]

 

 

Please sign this letter and return it in the envelope provided, and keep a copy
for your records.

Sincerely,

 

[NAME]
[TITLE, DEPARTMENT]

 

I have read the Plan and this letter and agree to the terms and conditions
contained in each regarding my Award.

 

 

 

 

Signature of «First» «MI» «Last»

DATE

 

 

26


--------------------------------------------------------------------------------




FORM OF STOCK UNIT AWARD WITH SALE RESTRICTION AGREEMENT

[DATE]

Recipient Name
Recipient Title
Company
Company Address
City, State Zip Code

RE:  Stock Unit Award with Sale Restriction

Dear Recipient:

Effective date, as part of your [PERFORMANCE YEAR] annual incentive and in
recognition of your performance during [PERFORMANCE YEAR], you were granted [#]
restricted Constellation Energy Group, Inc. (the “Company”) common stock units
with sale restrictions (“Deferred Shares”) under the Constellation Energy Group,
Inc. 2002 Senior Management Long-Term Incentive Plan (the “Plan”).  In addition
to other provisions of the Plan, your award is subject to the following
conditions:

1.                    Each Deferred Share entitles you to receive on the
Restriction Lapse Date (set forth below) one share of Constellation Energy Group
common stock (“Common Stock”).  Under current tax law, you are not subject to
tax on your Deferred Shares until the Restriction Lapse Date (see paragraph 4
below).

2.                    During the Restriction Period (set forth below), on any
date that Constellation Energy Group pays dividends with respect to the Common
Stock, the Company shall credit you with a number of Deferred Shares equal to
(i) the number of your Deferred Shares on the dividend record date times (ii)
the dividend rate per share, divided by (iii) the per share reinvestment price. 
These dividend-based additional Deferred Shares shall be subject to the same
rules and restrictions as Deferred Shares originally granted to you.

3.                    The Restriction Period for your Deferred Shares expires on
the Restriction Lapse Date as shown in the table below:

# Deferred
Shares
Granted

 

Deferred
Share
Grant
Date

 


Restriction
Period

 

Restriction
Lapse
Date

[#]

 

[MM/DD/YY]

 

[5 years]

 

[5 years after
Grant Date]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Your Deferred Shares are fully and immediately vested, however, during the
Restriction Period, you may not sell, transfer, or pledge the Deferred Shares. 
During the Restriction Period, you will have no voting rights with respect to
the Deferred Shares.  The Restriction Period remains in effect irrespective of
your employment status.

27


--------------------------------------------------------------------------------




4.                    Following the Restriction Lapse Date, the Company shall
cause to be issued to you a certificate for shares of Common Stock equal to the
number of your Deferred Shares (including dividend-based additional Deferred
Shares).  Under current tax law, you will be subject to tax on the Restriction
Lapse Date based on an amount equal to the number of shares of Common Stock
issued to you times the Fair Market Value per share (i.e., the average of the
high and low price of the Common Stock on the Restriction Lapse Date).  The
Company will be required to withhold applicable taxes at such time, and will
withhold the required number of shares to pay these taxes.  The total shares you
receive will be rounded to the nearest whole share.  You should consult your tax
advisor regarding any tax issues.

Please read the Plan carefully as it contains many other provisions relating to
your award.  If you have any questions, please do not hesitate to call:

General

 

SEC-related

 

Tax-related

[NAME]

 

[NAME]

 

[NAME]

[PHONE NUMBER]

 

[PHONE NUMBER]

 

[PHONE NUMBER]

 

 

Please sign the enclosed copy of this letter and return it in the envelope
provided.

Sincerely,

 

[NAME]
[TITLE, DEPARTMENT]

 

I have read the Plan and this letter and agree to the terms and conditions
contained in each regarding my Award.

 

 

 

 

Signature of Recipient

Date

 

28


--------------------------------------------------------------------------------


This document constitutes part of a prospectus covering securities

that have been registered under the Securities Act of 1933.

FORM OF
STOCK OPTION AGREEMENT

This Stock Option Agreement (“Agreement”) is subject to the terms and conditions
of the Constellation Energy Group, Inc. 2002 Senior Management Long-Term
Incentive Plan (the “Plan”).  The «Administrator» Constellation Energy Group,
Inc. (the “Plan Administrator”) has authorized the option grant under this
Agreement by and between Participant (designated below) and Constellation Energy
Group, Inc. (“Constellation Energy”).

1. Grant of Option.

(a) The “Participant” is «First» «Middle» «Last».

(b) The date of the grant is «GrantDate» (“Grant Date”).

(c) The number of shares subject to the option (“Option Shares”) are «Grant»
shares of Constellation Energy common stock (“Stock”).

(d) The exercise price is [OptionPrice = fair market value of stock on grant
date] per share of Stock (“Exercise Price”).

This Agreement specifies the terms of the option (“Option”) granted to
Participant to purchase the Option Shares at the Exercise Price set forth above.
The Option is not intended to constitute an “incentive stock option” as that
term is used in Internal Revenue Code section 422.  The “Option Period” is the
period during which the Option is exercisable as provided in this Agreement.

2. Installment Exercise.

Subject to the terms of this Agreement, the Option will be exercisable in
installments according to the following schedule (each a “Vesting Date”):

INSTALLMENT

 

VESTING DATE
APPLICABLE TO
INSTALLMENT

[1/3 of Option Shares] Options

 

[One year after Grant Date]

[1/3 of Option Shares] Options

 

[Two years after Grant Date]

[1/3 of Option Shares] Options

 

[Three years after Grant Date]

 

3. Termination of Option.

(a)           Except as provided in paragraph 3(b) below, the Option will
terminate upon the earlier to occur of: (1) when all Option Shares have been
exercised; or (2) ten (10) years from the Grant Date (“Expiration Date”).

29


--------------------------------------------------------------------------------




(b)           If Participant ceases employment, the Option will terminate as to
any unvested Option Shares on the effective date of Participant’s employment
Termination (as defined in the Plan) and as to vested Option Shares 90 days
after such effective date; provided that if Participant ceases employment
because of Participant’s Retirement, Disability (each as defined in the Plan),
or death, the Option will terminate as to any unvested Option Shares on the
effective date of the Retirement, Disability or death, and as to vested Option
Shares, the Option will remain exercisable until the earlier of 60 months after
such effective date or the Expiration Date.

(c)           In the event of Participant’s death during the Option Period,
vested Option Shares may be exercised by Participant’s legal representative(s),
or by other person(s) authorized under Participant’s will.  Alternatively, if
Participant fails to make testamentary disposition of the Option or dies
intestate, such vested Option Shares may be exercised by persons(s) entitled to
receive the Option Shares under the applicable laws of descent and distribution.

(d)           A transfer of Participant’s employment between Constellation
Energy and any Subsidiary of Constellation Energy, or between Subsidiaries of
Constellation Energy, will not be considered an employment Termination.

4. Exercise of Option.

(a)           Subject to this Agreement and the Plan, the Option may be
exercised in whole or in part by the method specified by the Plan Administrator
from time to time or by contacting [NAME] at [PHONE NUMBER(S)].

(b)           On or before the exercise date specified pursuant to paragraph
4(a), Participant must fully pay the Exercise Price and the tax withholding
obligation for the Option Shares exercised in U.S. dollars by cash or by check
payable to Constellation Energy Group, Inc.  All or a portion of the Exercise
Price and tax withholding obligation may also be paid by Participant: (i)
subject to the terms of paragraph 4(c) below, by delivery of shares of Stock
owned by Participant and acceptable to the Plan Administrator having an
aggregate Fair Market Value (as defined in paragraph 6 below) on the date of
exercise that is equal to the amount of cash that would otherwise be required;
or (ii) by authorizing a third party to sell the Option Shares (or a sufficient
portion of the Option Shares), and immediately remit to Constellation Energy the
Exercise Price and any tax withholding resulting from such exercise.  Further,
tax withholding up to the minimum required withholding rate (but not in excess
of that rate) may also be satisfied through a holdback by Constellation Energy
of some of the Option Shares that would otherwise be deliverable to Participant
by reason of the Option exercise.  The Option will cease to be exercisable, as
to the portion exercised, when Participant purchases the Stock to which the
exercised portion of the Option relates.

(c)           Other shares of Stock owned by Participant may be delivered to
satisfy the Exercise Price, or to satisfy Participant’s tax withholding
obligation above the minimum withholding rate, only if the shares have been held
by Participant for at least six months before delivery, except that there shall
be no holding period imposed for shares purchased by Participant for cash on the
open market.  Use of previously-owned shares shall be effected by actual
delivery of the Stock certificates to Constellation Energy, and by completing an
affidavit available from Constellation Energy affirming that Participant owns
the necessary shares and that any applicable holding period has been satisfied.

(d)           Participant is required to comply with Constellation Energy’s
Insider Trading Policy at all times, including in connection with exercise of
the Option. The Option may not be exercised by Participant during any blackout
or prohibited trading period established by Constellation Energy or applicable
to Participant, nor shall the Option be exercisable if and to the extent
Constellation Energy determines that such exercise would violate applicable
state or Federal securities laws or the rules and

30


--------------------------------------------------------------------------------




regulations of any securities exchange on which the Stock is traded.  If
Constellation Energy makes such a determination, it will use all reasonable
efforts to comply with such laws, rules or regulations.  In making any such
determinations, Constellation Energy may rely on the opinion of counsel for
Constellation Energy.

(e)           As soon as practicable after the exercise date, Constellation
Energy will deliver to Participant a Stock certificate or certificates (or other
evidence of ownership) for the purchased Option Shares.

5.  Tax Withholding.

Constellation Energy will have the right to withhold any applicable federal,
state or local taxes, deductions or withholdings due with respect to the Option
or its exercise in such form and manner as provided in the Plan.

6. Fair Market Value.

The “Fair Market Value” of a share of Stock is the average of the highest and
lowest sale price per share of Stock on the New York Stock Exchange-Composite
Transactions on the applicable date of reference, or if there are no sales on
such date, then the average of such highest and lowest sale price on the last
previous day on which sales are reported.

7. No Rights of Stockholders.

Participant does not have any of the rights and privileges of a stockholder of
Constellation Energy with respect to any shares of Stock purchasable or issuable
upon the exercise of the Option, in whole or in part, before the date of
exercise and purchase of the Option Shares.

8. Non-Transferability of Option.

The Option is not transferable, except for a transfer to Participant’s family
member or to a trust established for the benefit of Participant’s family members
which has been approved by the Plan Administrator as provided in the Plan, or in
case of Participant’s death, by will or the laws of descent and distribution,
nor shall the Option be subject to attachment, execution or other similar
process.  During Participant’s lifetime, the Option is exercisable only by
Participant, any guardian or legal representative of Participant, or a family
member or trustee of a trust established for the benefit of Participant’s family
members to whom the Option has been transferred in accordance with the Plan.  In
the event of (a) any attempt by Participant to alienate, assign, pledge,
hypothecate or otherwise dispose of the Option, except as provided in this
Agreement, or (b) the levy of any attachment, execution or similar process upon
the rights or interest conferred under this Agreement, Constellation Energy may
terminate the Option by notice to Participant and it will become null and void.

31


--------------------------------------------------------------------------------




9. Employment Not Affected.

Neither this Agreement nor the grant of the Option constitutes a contract of
employment between Constellation Energy or any Subsidiary and Participant, and
neither will be deemed to be consideration for, or a condition of, continued
employment of Participant.

10. Incorporation of Plan by Reference.

The Option is granted pursuant to the terms of the Plan, the terms of which are
incorporated in this Agreement by reference.  The Option will in all respects be
interpreted in accordance with the Plan.  All capitalized terms, which are not
otherwise defined in this Agreement, will have the meaning specified in the
Plan.  The Plan Administrator will interpret and construe the Plan and this
Agreement, and its interpretations and determinations will be conclusive and
binding on the parties and any other person claiming an interest with respect to
any issue arising under this Agreement.

11.  Severability.

The provisions of this Agreement are severable.  If any one or more provisions
are determined to be illegal or otherwise unenforceable, in whole or in part,
the remaining provisions will nevertheless be binding and enforceable.

IN WITNESS WHEREOF, Constellation Energy Group, Inc. and Participant have
executed this Stock Option Agreement effective as of the Grant Date.

Constellation Energy Group, Inc

ACCEPTED AND AGREED TO:

 

 

 

 

[NAME]

By:

 

 

 

«First» «Middle» «Last»     

 

[TITLE, DEPARTMENT]

 

 

32


--------------------------------------------------------------------------------